LEVENTHAL, Circuit Judge:
I concur in Judge McGowan’s excellent opinion for the court.
As sponsor of the court-agency partnership concept and “hard look” doctrine,1 I *341add a few words to underscore his observation that this court does not view itself as cast in the role of policymaker.
The court explicitly acknowledges its responsibility not to treat the agency as “a hostile stranger,”2 or “with a hostile eye, like an ‘intruder’.” 3 In a working partnership, there may be differences between partners, but there is a mutuality of recognition and respect far removed from the approach taken with any stranger or intruder.
The relationship of court and agency emerges from the functions assigned by Congress to each. Congress has delegated to the agency, here the FCC, the function of making policy. It has given the court the role of review to ensure that an agency decision stays within the intent of the law, and satisfies the requirement of reasoned decisionmaking delineated in Justice Harlan’s Permian opinion.4
If hostility to a result leads an agency systematically to distort the testimony of witnesses on material matters, a court could not conscientiously sustain the agency decision.5 That is not unlike what the Commission has done in this case by distorting the meaning of our WEFM opinion,6 a matter Judge McGowan develops with some care. The court-agency partnership depends on mutuality of respect and understanding.
A court must review an agency’s action in terms of what the agency says it has considered.7 We cannot say that what an agency says it relies on was really unimportant merely because its appellate counsel attempts some repair carpentry.8

. Greater Boston Television Corp. v. FCC, 143 U.S.App.D.C. 383, 392-95, 444 F.2d 841, 850-53 (1970), cert. denied, 403 U.S. 923, 91 S.Ct. 2229, 29 L.Ed.2d 701 (1971); see also, e. g., Niagara Mohawk Power Corp. v. FPC, 126 U.S.App.D.C. 376, 383 n.24, 379 F.2d 153, 160 n.24 (1967); Public Serv. Comm’n of N.Y. v. FPC, 167 U.S.App.D.C. 100, 117, 511 F.2d 338, 355 (1975).
These opinions rely, inter alia, on United States v. Morgan, 307 U.S. 183, 191, 59 S.Ct. 795, 83 L.Ed. 1211 (1939); United States v. Morgan, 313 U.S. 409, 422, 61 S.Ct. 999, 85 L.Ed. 1429 (1941); Stone, The Common Law in the United States, 50 Harv.L.Rev. 4, 16-18 (1936); L. Jaffe, Judicial Control of Administrative Action vii (1965).


. Greater Boston, supra note 1, 143 U.S.App.D.C. at 394, 444 F.2d at 852.


. Public Serv. Comm'n of N.Y. v. FPC, supra note 1, 167 U.S.App.D.C. at 117, 511 F.2d at 355.


. Permian Basin Area Rate Cases, 390 U.S. 747, 791-92, 88 S.Ct. 1344, 20 L.Ed.2d 312 (1968).


. Universal Camera Corp. v. NLRB, 340 U.S. 474, 492-97, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


. Citizens Committee to Save WEFM v. FCC, 165 U.S.App.D.C. 185, 506 F.2d 246 (1974) (en banc).


. SEC v. Chenery Corp. (Chenery I), 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943).


.FPC v. Texaco, Inc., 417 U.S. 380, 397, 94 S.Ct. 2315, 41 L.Ed.2d 141 (1974); Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168-169, 83 S.Ct. 239, 9 L.Ed.2d 207 (1962).